Concurring and Dissenting Opinion by
Mr. Chief Justice Bell:
In my opinion the jury had returned proper verdicts in the cases of Cramer v. Dinardo and Pittsburgh v. Dinardo, and those verdicts were properly recorded. I would therefore reverse the grant of a new trial in those two cases. However, I agree with the majority of this Court (1) that the jury was confused and rendered no clear verdicts in Dinardo v. Cramer and Pittsburgh v. Cramer, (2) that those verdicts were not recorded, (3) that under those circumstances the trial Judge acted within his discretion in instructing the jury to retire for further deliberation, and (4) that the 'grant of a new trial in these cases was proper.
Mr. Justice Roberts joins in this opinion.